Citation Nr: 1201657	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cognitive disorder, claimed as residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 2001 to November 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Board hearing at the RO in August 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.


FINDING OF FACT

The Veteran has a cognitive disorder that is etiologically related to his active service.  
 

CONCLUSION OF LAW

A cognitive disorder, claimed as residuals of TBI, was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).


Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has residuals of a traumatic brain injury as the result of his active service.  Specifically the Veteran reported sustaining a head injury resulting from a fall from the top bunk during service, as well as being exposed to improvised explosive device (IED) blasts and various mortar attacks while serving in Iraq.  One IED blast in particular occurred in very close proximity to the Veteran. 

Service personnel records confirm that the Veteran was stationed in Iraq from September 2003 to November 2003.  Additionally, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) with anxiety based on combat-related stressors.

Service treatment records reflect that in September 2003, the Veteran fell from his top bunk and hit his head.  He did not report loss of consciousness but an emergency treatment record notes a report of dizziness following the fall.  Moreover, an April 2005 record related to the Veteran's genitourinary symptoms reflects a diagnosis of memory loss status post IED exposure.  The physician noted that the Veteran sat and stared into space, and appeared to be unfocused.  

In May 2005, the Veteran underwent a psychological evaluation at which time he reported short-term memory and concentration problems.  He also endorsed other post-concussive symptoms including vision problems, trouble hearing, sensitivity to noise, fatigue, loss of energy, and getting tired easily.  However, the examining psychologist noted that it was difficult to determine the extent to which memory and concentration difficulties were post-concussive or emotional in origin.  In June 2005, an MRI was ordered to rule out an organic reason for the Veteran's complaints of memory loss.  A history of successive concussions with memory loss, and IED blast was noted, but MRI results were normal.

Medical Evaluation Board (MEB) proceedings found that the Veteran had a cognitive disorder incurred while entitled to base pay that was permanently aggravated by service.  An addendum to the MEB report provides a diagnosis of cognitive disorder, not otherwise specified, as evidence by memory deficits that may be affected by the patient's emotional response.  It was also noted that it was difficult to determine the extent to which the memory and concentration problems were post-concussive or emotional in nature.   

Post service treatment records reflect treatment for various disorders.  A November 2005 VA treatment record reflects that the Veteran denied headaches, dizziness, vertigo, syncope or seizures, but did indicate that the Veteran had previously been evaluated for short term memory loss.  Previous IQ testing also showed him to be within the normal range.

The Veteran was afforded a psychiatric evaluation in conjunction with his claim for service connection for PTSD and anxiety in March 2006.  At that time he reported symptoms of difficulty concentrating and memory loss that were ongoing since his time in Iraq.  Examination revealed that the Veteran was able to repeat three out of three objects immediately, and two out of three objects after five minutes.  He was also able to describe events during and prior to service without difficulty.  The examiner noted that the Veteran had a history of a cognitive disorder not otherwise specified based on past neuropsychological and psychological testing that suggested limited effort and qualified the diagnosis with cautious interpretation.  

The examiner also stated that the MEB report indicates a difficulty in determining the extent to which the cognitive impairment was due to an emotional disturbance.  Therefore, the examiner concluded that at that time, a diagnosis of cognitive disorder based on reasonable degree of medical certainty could not be made.  However, the examiner stated that a repeat neuropsychological evaluation would be of benefit to completely rule out the diagnosis of cognitive disorder.

VA mental health records dated from July 2006 to April 2007 reflect treatment for various disorders, including anxiety disorder, depressive disorder, and PTSD.  A January 2007 psychiatric record indicates the Veteran reported that while he was stationed in Iraq, he experienced two to three head injuries and that he had a head injury prior to his service in Iraq resulting from a fall from his top bunk.  For each head injury, he did not recall any loss of consciousness but did recall feeling "dazed" for one to three hours afterwards.  The psychiatrist provided diagnoses of rule out TBI sequalae, panic disorder (provisional), and rule out PTSD.

A May 2007 PTSD evaluation indicates that the Veteran reported being injured in an IED explosion causing internal injuries while stationed in Iraq.  Particularly, the Veteran reported being injured and medically evacuated when an IED exploded near his humvee.  No diagnosis of TBI was provided but the psychologist referred the Veteran for further neuropsychological evaluation based on the Veteran's reports of severe memory and concentration difficulties following a history of loss of consciousness and concussion from a fall during training.

A separate May 2007 psychiatry record again notes a diagnosis of rule out TBI due to head injuries in military service and that a neuropsychological evaluation was pending.  

In June 2008, the Veteran underwent a neuropsychological evaluation which revealed a cognitive disorder not otherwise specified.  Results of the evaluation indicated intellectual functioning in the upper end of the low average range, mild difficulties on portions of activities involving attention.  Verbal delayed memory was moderately to severely impaired, visual memory was severely delayed, object-naming was mildly impaired, and bilateral motor functioning was mildly impaired to low average.  Moreover, the extensive psychological questionnaire yielded a profile that was suggestive of a "plea for help."  

Overall, the profile was suggestive of cognitive difficulties with memory and word-finding, that may be further amplified by depressive symptoms.  The neuropsychologist stated that the etiology of the Veteran's current cognitive difficulties may be a combination of exposure to blast per his report and emotional distress related to his PTSD/depressive symptoms.  Following the evaluation, the neuropsychologist provided diagnoses of cognitive disorder not otherwise specified with a history of exposure to a blast and emotional distress likely exacerbating cognitive difficulties; impaired memory and word-finding; and depressive disorder not otherwise specified.  

In a September 2008 addendum, the neuropsychologist opined that it was at least as likely as not that the Veteran's memory deficit was related to his exposure to the blast, particularly given his report of an IED blast occurring a few feet from his location.

In the Board's opinion, the evidence supportive of the Veteran's claim is at least in equipoise with that against the claim.  Service treatment records show complaints of memory loss following IED blasts and reflect a diagnosis of a cognitive disorder.  VA treatment records show continued complaints of memory loss and cognitive difficulties since discharge from service, and there is a medical opinion linking the Veteran's cognitive disorder and memory deficits to his active service.  
Although, the March 2006 VA examiner stated that cognitive disorder was deleted from the Veteran's Axis I diagnoses, he also indicated that further evaluation was necessary to completely rule out the diagnosis.  On further extensive neuropsychological examination, the neuropsychologist noted the Veteran's reported exposure to blast injuries and provided diagnoses of cognitive disorder not otherwise specified, and impaired memory and word-finding.  In her September 2008 addendum, the examiner opined that the Veteran's memory deficit was at least as likely as not related to his exposure to blast.  While some of the evidence links that Veteran's cognitive disorder at least in part to psychiatric disability, the Veteran is service connected for an anxiety disorder, depressive disorder and PTSD, and it is evident that his cognitive impairment began in service.

Accordingly, the Veteran is entitled to service connection for his cognitive disorder.  


ORDER

Service connection for a cognitive disorder, claimed as residuals of TBI, is granted. 



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


